Citation Nr: 0029982	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-traumatic encephalopathy with secondary motor 
seizures.  

2.  Evaluation of residuals of fracture of left medial 
malleolus, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from May to August 
1976 and served on active duty from April 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In March 1998, a hearing was held before the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West Supp. 2000).  In July 1998, the case was 
REMANDED for further development.  That development indicates 
that there is additional information which should be obtained 
and considered by VA.  While the Board regrets further delay, 
VA must insure that all pertinent evidence is considered.  
The issues of entitlement to an initial rating in excess of 
20 percent for post-traumatic encephalopathy with secondary 
motor seizures; and entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disability will be the subjects of a REMAND at the end of 
this decision and will not be otherwise discussed herein.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation of residuals of fracture of left medial malleolus.  

2.  No reasonable possibility exists that further assistance 
will aid in the establishment of entitlement to a higher 
evaluation of residuals of fracture of left medial malleolus.  

3.  The service-connected residuals of fracture of left 
medial malleolus are manifested by no more than moderate 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fracture of left medial malleolus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45, 4.59, Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's assertion that his service-connected disability 
has worsened raises a plausible claim.  All relevant facts 
have been properly developed.  VA has completed its duty to 
assist the veteran in the development of his claim for a 
higher evaluation for the residuals of fracture of his left 
medial malleolus.  VA informed the veteran of the evidence 
needed and he has not reported that any other pertinent 
evidence might be available.  See Robinette v. West, 8 Vet. 
App. 69, 80 (1995).  The veteran has been examined by VA.  No 
reasonable possibility exists that further assistance will 
aid in the establishment of entitlement to a higher 
evaluation of residuals of fracture of left medial malleolus.  
See 38 U.S.C.A. § 5103 (West 1991); 38 U.S.C. § 5107 
(effective October 30, 2000).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran's medical history has been reviewed in accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1999).  In February 1980, the 
veteran had right ankle symptoms diagnosed as tenosynovitis 
of the right medial malleolus.  X-rays disclosed a small chip 
fracture of the distal tip of the right medial malleolus, 
which could be recent or remote.  A note later in February 
1980 explained that when the veteran was first seen, there 
was no evidence or history of trauma.  The service medical 
records do not document a fall or other injury.  The doctor 
suspected an old chip fracture.  No further treatment was 
recommended.  The service medical records do not show 
casting.  The service medical records do not reflect any 
further ankle symptomatology.  The veteran was later hit in 
the head with a golf ball.  On examination in September 1980, 
ankle jerk reflexes were normoactive and the remainder of the 
examination was within normal limits.  On examination for a 
medical evaluation board, in January 1981, there were no 
ankle complaints and the physician reported the veteran's 
feet and lower extremities were normal.   

On the February 1982 VA examination, the veteran reported a 
fracture of the left medial malleolus in service, in 1980.  
X-rays of the left ankle revealed a tiny sharply outlined 
piece of bone at the tip of the medial malleolus.  The 
physician commented that it could represent residuals of 
previous trauma or just an accessory bone.  Physical 
examination disclosed no abnormalities.  The diagnosis was 
fracture, left medial malleolus with no residuals.  

The June 1982 rating decision granted service connection for 
residuals, fracture, left medial malleolus, ankle, and rated 
the disability as noncompensable.  

A VA podiatry clinic note of June 1995 shows the veteran 
complained that both feet were painful over the entire bottom 
surface.  Pes planus deformity and a mild hallux deformity 
with bunion were noted.  The veteran's gait was not well 
balanced due to pes planus.  

February 1996 VA X-rays did not reveal evidence of fracture 
or dislocation.  An os subtibiale was present.  Degenerative 
arthritic changes were present at the first 
metatarsophalangeal joint.  

The report of an April 1996 orthopedic consultation shows the 
veteran complained of chronic ankle sprains and inability to 
bear weight.  He reported swelling and gout.  Examination 
disclosed the ankle was stable to inversion stress.  There 
was no tenderness.  There was no effusion.  Pulses were 
positive and sensation was intact.  X-rays showed osteophytes 
at the 1st metatarsophalangeal joint and an old ossicle at 
the medial malleolus.  The assessment was possible acute 
gouty attacks of the left ankle or osteochondritis dissecans 
(not shown on plain films).  

The veteran was referred for further evaluation in May 1996.  
It was reported that he had had acute left ankle pain with 
swelling in April 1995.  He was treated with medication with 
improvement.  He had multiple similar episodes involving the 
1st metatarsophalangeal joint.  The left ankle had a normal 
range of motion without instability, warmth or swelling.  
There was minimal pain on range of motion.  The left 1st 
metatarsophalangeal joint had osteophytes and was slightly 
tender without warmth or erythema.  

On VA examination in December 1996, the veteran report 
injuring his ankle in service and of a recent increase in 
pain.  The pain interfered with heavy lifting and climbing 
ladders.  He also reported swelling and stated that he used a 
brace because the ankle gave way without warning.  
Objectively, the veteran had a normal gait.  He was unable to 
walk on his toes and other walking tests were normal.  The 
left ankle measured 25 centimeters as compared to 24 
centimeters on the right.  No obvious pain was visible to the 
examiner.  Motion measurements were reported.  Muscle 
strength was normal.  Circulation and neurovascular findings 
were within normal limits.  The diagnosis was left ankle 
pain.  The examiner also described forefoot and gout related 
impairments.  X-rays of both ankles disclosed several 
accessory ossicles, bilaterally.  There was no evidence of 
fracture, dislocation or bony destruction.  The February 1997 
rating decision increased the evaluation to 10 percent.  The 
veteran did not file a timely notice of disagreement with 
that decision.  

February 1998 VA clinical notes show a decreased range of 
left ankle motion with pain.  The assessment was degenerative 
joint disease of the ankle.  

On examination in May 1998, the veteran voiced complaints 
involving several joints.  There was decreased left ankle 
range of motion with pain.  The assessment was degenerative 
joint disease of the ankle.  

A VA clinical note dated in July 1998 reports pain in the 
left ankle, minimum edema, decreased range of motion and 
tenderness.  The veteran's history of gouty arthritis was 
noted.  The diagnosis was acute gout.  

In March 1999, the veteran asserted that his left ankle 
disability was worse and requested an increased rating.  

A March 1999 VA clinical note shows right ankle and left 
great toe complaints.  There were no complaints of left ankle 
symptomatology.  

In April 1999, VA X-rays of the left ankle, in 3 views, did 
not show evidence of fracture, dislocation or bony 
destruction.  

On VA examination, in April 1999, the veteran reported that 
his left ankle was more painful since the previous 
examination.  He stated that it easily became swollen.  He 
reported that he could no longer jog and that the ankle 
became swollen and painful after walking 200 yards.  He 
stated that the ankle felt unstable and gave out.  He 
reported using a cane and a brace.  Heavy lifting and 
climbing ladders was uncomfortable.  Except for what may have 
been a mild limp, his gait was normal.  He was holding a cane 
and wearing a left ankle brace.  He was unable to walk on his 
toes but could walk on his heels.  There was no evidence of 
swelling or warmth.  He was quite tender over the lateral 
malleolus.  There was mild tenderness over the medial 
malleolus.  There was also mild tenderness over the first 
metatarsophalangeal head.  He complained of pain with all 
ranges of motion.  Plantar flexion was to 32 degrees.  
Dorsiflexion went to 5 degrees.  Abduction and adduction were 
approximately 10 degrees.  Inversion and eversion were 
approximately 10 degrees.  Sensation was intact.  Pulses were 
intact.  Muscle strength was approximately 4/5.  After 
reviewing the X-rays, the examiner concluded that, except for 
pain, it was a normal physical examination.  

The report of the June 2000 VA examination shows the veteran 
admitted to a flare-up of gout.  He took medication for gout.  
He reported pain, weakness, occasional stiffness, swelling, 
and instability or giving way of the ankle.  He reported that 
he had fallen on occasions due to the ankle giving way.  He 
also noted heat and redness of the toe, but not the ankle.  
The ankle was said to be sore at all times.  Flare-ups were 
said to occur on a daily basis if he stood too long.  Flare-
ups resulted in difficulty walking and occasional falls.  He 
was limited in what he could lift.  He wore an ankle brace at 
all times and used a cane frequently.  

The range of ankle motion was measured with a goniometer.  
38 C.F.R. § 4.46 (1999).  Left ankle dorsiflexion was 10 
degrees with plantar flexion to 45 degrees.  No crepitus was 
noted with the range of motion.  Strength was 5/5 for plantar 
flexion and 4+/5 for dorsiflexion.  Sensation was intact in 
the foot and ankle.  There was no edema in the foot or ankle.  
Pedal pulse was 1+.  There was a limp on the left leg.  There 
was some medial deformity of the Achilles tendon with 
deviation to the medial aspect of the foot with standing.  
X-ray showed a normal ankle joint outline.  No acute injury 
or abnormality was seen.  There was a metallic foreign body 
at mid leg.  The examination concluded with a diagnosis of 
early degenerative joint disease of the left ankle.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

X-rays confirm that there is no ankylosis of the ankle and 
there is no evidence of an analogous limitation of motion 
ratable under 38 C.F.R. Part 4, Codes 5270, 5272 (1999).  
There is no evidence that the service-connected disability 
involves malunion or deformity of the os calcis or astragalus 
ratable under 38 C.F.R. Part 4, Code 5273 (1999).  There is 
no evidence of an astragalectomy with residuals ratable under 
38 C.F.R. Part 4, Code 5274 (1999).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (1999).  A noncompensable 
evaluation would be assigned a slight or mild limitation.  
38 C.F.R. § 4.31 (1999).  The normal range of ankle motion is 
20 degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

The veteran contends that the April 1999 examination was 
incorrect as he was observed walking with a cane for 10 feet, 
the ankle was soaked the night before, he had taken 
medication, he had not placed his ankle under normal stress 
by the scheduled appointment time, he did not have a fairly 
normal gait, the examiner's report that the veteran was not 
leaning on his cane very much was not valid, if required to 
walk on his heels for over 5 feet, ankle stability would 
deteriorate, the X-rays were incorrect, the ankle became 
stiff and immobile when required to stand for lengthy times 
as required by his job, and due to the severe amount of 
stress over an 8 hour period, he periodically experienced a 
loss of income due to inability to work.  

In his appeal, the veteran alleged that the ankle stiffened 
to the point of immobility over a 4 - 8 hour work day, the 
ankle could not support the pressure necessary to lift 10 to 
15 pounds, the ankle had become quite arthritic over time, 
mobility of gait was limited to 8 to 10 inches, and the ankle 
exhibited a feeling of sandy crumbling particles within it.  
He reported that he had been denied employment positions 
because of the immobility of the ankle.  He stated that the 
service medical records would validate the injury.  He felt 
the evaluation's validity was questionable considering the 
ankle condition during a normal 8 hour work day.  

The veteran is competent to report what he experiences and to 
describe his lower extremity symptoms.  However, he does not 
have the medical training and experience to diagnosis those 
symptoms as part of the service-connected disability.  This 
case presents a complicated medical picture involving several 
non-service-connected disabilities.  These disabilities, for 
which service-connection has not been established, include a 
toe disorder with degenerative arthritis in the first 
metatarsophalangeal joint, pes planus or flat feet, gout and 
a retained foreign body in the left leg.  While the veteran 
attributes his symptoms to his service-connected ankle 
disorder, as a lay witness, he does not have the medical 
expertise to distinguish the manifestations of the service-
connected disability.  The findings of the trained medical 
personnel are significantly more probative and provide a 
preponderance of evidence against the claim.  Notably, in 
1995, an examiner noted that the veteran did not have a well 
balanced gait due to pes planus or flat feet.  Other 
examiners have noted the gait impairment and none have 
ascribed it to the service-connected ankle disorder.  The 
veteran is unable to walk on his toes.  He has been examined 
and X-rayed and it was determined that he has a left great 
toe disorder with degenerative arthritis in the first 
metatarsophalangeal joint.  None of the examiners has linked 
the toe disorder or related arthritis to the ankle.  The 
veteran's complaints of swelling have been associated with 
gout by the medical professionals.  They have not linked the 
swelling to the service-connected ankle disorder.  The 
veteran complained of a grating sensation in the ankle and 
X-rays have shown small accessory bones, a condition which 
has not been service-connected.  

The service-connected ankle disability can be rated on the 
basis of limitation of motion.  The medical reports provide 
sufficient information to rate the disability in accordance 
with the applicable criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The reports show 
that the examiners considered functional limitations as well 
as the effects of pain and other factors in evaluating the 
range of motion.  Nevertheless, the recent examinations 
disclosed limitations of ankle motion which were no more than 
moderate.  Since the limitation of left ankle motion is no 
more than moderate, the disability does not approximate the 
marked limitation of ankle motion required for a higher 
rating.  38 C.F.R. Part 4, including § 4.7, Code 5271 (1999).  

The current 10 percent rating meets the requirements of 
38 C.F.R. § 4.59 for a minimal compensable rating and the 
symptomatology discussed in that regulation does not warrant 
a higher rating.  

The veteran has extensive left lower extremity 
symptomatology.  However, in determining the manifestations 
of the service-connected disability and whether those 
manifestations have increased to the point that they 
approximate the criteria for the next higher rating, the 
findings of the trained medical professionals are more 
probative than the veteran's claims.  38 C.F.R. § 4.7 (1999).  
In this case, the preponderance of the evidence shows that 
the service-connected disability does not result in more than 
a moderate limitation of left ankle motion.  Consequently, 
the claim for an increased rating must be denied.  

The preponderance of evidence is against the claim and there 
is no doubt it must be denied.  The positive and negative 
evidence on the issue is not in approximate balance such that 
the claimant could be given the benefit of the doubt.  
38 U.S.C. 5107, effective October 30, 2000.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of fracture of left 
medial malleolus have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for residuals of 
fracture of left medial malleolus is denied.  




REMAND

The November 1999 VA examination refers to emergency room 
treatment at Jefferson Barracks following the most recent 
seizure.  These records may contain information as to 
frequency and severity.  They should be obtained and 
considered.  

It appears that the veteran is now working, although he was 
homeless and unemployed for a time during the course of his 
claim for a total rating based on individual unemployability 
by reason of service-connected disability.  In view of the 
opinion on the November 1999 VA examination, further 
information should be developed and a medical professional 
should render an opinion based on the additional information.  

The issues of entitlement to an initial rating in excess of 
20 percent for post-traumatic encephalopathy with secondary 
motor seizures; and entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disability are REMANDED to the RO for the following:  

1.  The RO should ask the Jefferson 
Barracks Division of the St. Louis, 
Missouri, VA Medical Center (VAMC) for a 
complete copy of the veteran's clinical 
records from the date of claim in 
December 1990 to present.  If the 
Jefferson Barracks records have been 
consolidated with the rest of the records 
of the St. Louis VAMC, the RO should ask 
the St. Louis VAMC for a complete copy of 
records from January 1999 to the present.  

2.  The veteran should be asked when and 
where he has been employed since filing 
his claim in March 1995.  

3.  The Vocational Rehabilitation folder 
should be associated with the claims 
folder for review by RO adjudicators and 
the Board.  

4.  The claims folder, including the 
employment information and Vocational 
Rehabilitation folder should be referred 
to the physician who examined the veteran 
in November 1999.  If that physician in 
not available, another physician may 
respond.  The physician should express an 
opinion as to the extent of functional 
and industrial impairment from the 
veteran's service-connected disabilities 
prior to the time he actually obtained 
employment.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 



